Citation Nr: 1728211	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable disability rating for left ear hearing loss disability, prior to April 18, 2016. 

2.  Entitlement to an initial rating for a bilateral hearing loss disability beginning on and after April 18, 2016. 

3.  Entitlement to a temporary total evaluation for convalescence following treatment of a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from March 1979 through March 1983.  

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated in August 2010 and a January 2011, by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the August 2010 rating decision denied the Veteran's request for a compensable rating for a left ear hearing loss disability.  The January 2011 rating decision denied the Veteran's request for a temporary total evaluation for convalescence following outpatient surgery of a left ear disability. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

Thereafter, the Veteran's appeal was certified to the Board.  In an October 2015 remand, the Board returned the Veteran's appeal to the AOJ for further development, to include the procurement of a new VA examination and audiological testing.  The Board further instructed the AOJ to issue the Veteran a Statement of the Case in response to the Veteran's timely notice of disagreement of the January 2011 denial for entitlement to a temporary total disability rating.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A review of the claims file shows the Veteran was afforded a new VA examination, and that the AOJ obtained relevant outstanding medical records.  The AOJ additionally provided the Veteran with a Statement of the Case regarding his appeal for entitlement to a temporary total disability rating.  As such, the Veteran's appeals for entitlement to a compensable rating for a left ear hearing loss disability and entitlement to a temporary total rating have been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board referred the issues of whether new and material evidence had been submitted by the Veteran to reopen his prior claims of entitlement to service connection for a right ear hearing loss disability and for tinnitus.  The AOJ was directed to contact the Veteran regarding these claims, and also inquire as to whether he wished to submit a claim for entitlement to service connection for a left ear disability, separate from his service-connected left ear hearing loss disability.  

During the pendency of the October 2015 remand, the Veteran was awarded entitlement to service connection for a right ear hearing loss disability and for bilateral tinnitus.  In a June 2017 rating decision, the AOJ granted the Veteran service connection for these two disabilities and assigned an effective date of April 18, 2016, the date on which the AOJ received the Board's prior remand. 

Following this grant of service connection, neither the Veteran nor his representative has expressed any disagreement with the assignment of April 18, 2016 as the effective date.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997)(where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as effective date assigned);  See also 38 C.F.R. § 20.200 (2016).  The Veteran is reminded that he one year from notification of the June 2017 rating decision to file a notice of disagreement with either the effective dates or disability assigned in the June 2017 rating decision.  

The Board has therefore recharacterized the issues on appeal to include entitlement to an initial compensable rating for a bilateral hearing loss disability beginning on and after April 18, 2016.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the record, the Board observes additional medical evidence has been added to the claims file subsequent to the AOJ's April 2016 statement of the case.  However, this evidence refers to a medical nexus between the Veteran's right ear hearing loss disability and his in-service acoustic trauma.  It is therefore not relevant to the issues decided herein.  As such, the Board finds that appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).

Finally, the Board further observes that the AOJ did not contact the Veteran regarding his desire to reopen a claim for a left ear disability, separate from his service-connected left ear hearing loss disability.  See July 2010 VA Examination Report.  As this issue has yet to be adjudicated by the AOJ, the Board does not have jurisdiction over this issue.  As such, the Board once again refers the issue to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss resulted in no worse than Level V impairment for the period May 28, 2010 through April 18, 2016. 

2.  Beginning on and after April 18, 2016, the Veteran had no worse than a Level V hearing loss in the left ear and a Level I hearing loss in the right ear. 

3.  The probative evidence of record does not demonstrate any evidence of surgery necessitating one month of convalescence, severe postoperative residuals comparable to those described in 38 C.F.R. § 4.30 (a)(2) following the Veteran's left ear tympanomastoidectomy without ossicular chain reconstruction surgery on August 26, 2010. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ear hearing loss disability, prior to April 18, 2016 have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.6, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial compensable rating for a bilateral hearing loss disability beginning on and after April 18, 206 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a total disability rating based on convalescence following the Veteran's August 2010 left ear tympanomastoidectomy without ossicular chain reconstruction surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In letters issued in June 2010 and September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the evidentiary record shows the Veteran's service treatment records ("STRs") have been obtained, as have his VA medical records and all identified and available private medical records.  As discussed in the introduction, the AOJ has additionally obtained the outstanding VA treatment records identified by the Board's October 2015 remand.  See Stegall, 11 Vet. App. 268 at 271. 

The Veteran was afforded VA examinations in July 2010, March 2011, and February 2016 which addressed the severity and symptomatology of the Veteran's left ear hearing loss disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Furthermore, the February 2016 VA examination and resulting medical opinion satisfied the requests made by the Board in the prior October 2015 remand directive.  Stegall, 11 Vet. App. at 271.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran was further provided the opportunity to give testimony as to his service-connected left ear hearing loss disability before the undersigned Veterans Law Judge during an October 2014 video hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Governing Laws and Regulations for Increased Rating Claims:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

For the claim of an increased rating for the service connected left ear hearing loss disability, an initial compensation level has already established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss in May 2010.  See May 2010 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to May 2009. 

For the claim of an initial rating for the bilateral hearing loss disability, the question for consideration is the propriety of the initial evaluation assigned.  Therefore, the Board will consider the evidence of record as of the date service connection was awarded, April 18, 2016. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

That being the relevant general law applicable to the Veteran's claim, the Board finds the probative evidence of record does not support an award for a compensable rating for the Veteran's left ear hearing loss disability prior to April 18, 2016.  The Board further finds that the Veteran's bilateral hearing loss disability does not warrant the assignment of a compensable rating beginning on and after April 18, 2016.  

i.  Entitlement to a compensable rating for a left ear hearing loss disability prior to April 18, 2016: 

As discussed above, the Veteran is seeking an increased rating for a left ear hearing loss disability beginning on and after May 28, 2010.  Prior to April 18, 2016, service connection had not been established for the Veteran's right ear hearing loss. 

When evaluating a hearing loss disability which is service-connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation for a Level I hearing impairment for purposes of applying Table VII.  See 38 C.F.R. §§ 3.383, 4.85(f).  If, however, service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and non-service-connected hearing loss in the other ear has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score less than 94 percent, the compensable for hearing loss is payable as though the hearing loss was service-connected in both ears.  See 38 C.F.R. §§ 3.383(a)(3), 3.385.  

In order for this provision to apply, the Veteran's service-connected left ear hearing loss must warrant the assignment of a 10 percent evaluation.  Specifically, the Veteran's left ear hearing loss must be assessed as either a Level X or a Level XI based upon audiological testing.  See 38 C.F.R. § 4.85, Table VI.  However, as will be discussed below, the Veteran's service-connected left ear hearing loss disability resulted in no worse than a Level V hearing impairment prior to April 18, 2016.  

A review of the Veteran's claims file shows he was afforded a VA examination and audiological testing in July 2010.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
70
45
40
60
53.75

The average pure tone threshold in the Veteran's left ear was approximately 54 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 94 percent score in his left ear.  These audiometric findings equate to a Level I hearing loss in the left ear.  Combining a left ear Level I hearing loss, with the then non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The Board additionally considered the results of the July 2010 VA audiological examination under the provisions of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, the audiological testing conducted at this examination did not report that the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support a compensable disability rating for the Veteran's left ear hearing loss based on an exceptional pattern of hearing.  

During this July 2010 VA audiological examination, the Veteran described functional effects of his left ear hearing loss.  Specifically, the Veteran reported he experienced difficulty understanding speech in noisy environments and a feeling of fullness in his ear. Notably, however, the Veteran did not allege his left ear hearing loss disability rendered him unemployable.  

A second audiological examination was conducted in October 2010 at the Murfreesboro VAMC.  The results were noted in graphical form, but are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (The Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance).  As such, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG
LEFT
60
60
55
55
57.5

The average pure tone threshold in the Veteran's left ear was approximately 58 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 88 percent score in his left ear.  These audiometric findings equate to a Level III hearing loss in the left ear.  Combining a left ear Level III hearing loss, with the then non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The October 2010 audiological examination, unlike the July 2010 VA examination, does demonstrate an exception pattern of hearing loss within the Veteran's left ear.  38 C.F.R. § 4.86.  Specifically, the results of this audiological testing reveal that the Veteran had pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  With consideration of this finding, the Veteran's average pure tone threshold, of 58 decibels, would equate to a Level IV hearing loss in the left ear.  However, even after combining a left ear Level IV hearing loss, with the then non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Thereafter, the Veteran was afforded a VA examination and audiological testing in March 2011.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
55
45
55
55
52.5

The average pure tone threshold in the Veteran's left ear was approximately 53 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 88 percent score in his left ear.  These audiometric findings equate to a Level II hearing loss in the left ear.  Combining a left ear Level II hearing loss, with the then non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The results of the March 2011 VA audiological examination do not demonstrate an exceptional pattern of hearing.  The examiner did report that the Veteran noted continual symptoms of difficulty hearing conversations, especially in noisy environments, and has difficulty understanding what people are saying to him.  The Veteran reported he underwent a left ear surgery in August 2010 and has not noticed an improvement in his overall hearing since that time.  No other functional effects were reported or noted during this examination. 

During the pendency of the Veteran's appeal, additional medical records and audiological test results were received by the Board.  See Tennessee Valley HCH Audio Testing Results.  These records include audiometric testing conduced in November 2011, November 2012, and January 2014.  The Board has summarized the results of these tests below, with pure tone thresholds in decibels




HERTZ



1000
2000
3000
4000
AVG
CNC
November 2011
55
55
X
55
55
92
November 2012
55
65
50
50
55
88
January 2014 
60
60
50
60
58
85

Based upon the results of these examinations, the Veteran's left ear hearing loss would equate to a Level I hearing loss during the November 2011 examination, a Level II hearing loss during the November 2012 examination, and a Level III  hearing loss during the January 2014 examination. Combining these with a Level I right ear hearing loss disability would result in a non-compensable rating. Similarly, the Board finds that none of the above referenced audiological examinations would result in a compensable rating, even with application of the exceptional patters of hearing loss.   

A third VA examination was provided to the Veteran in February 2016.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
60
60
60
80
65

The average pure tone threshold in the Veteran's left ear was approximately 65 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 90 percent score in his left ear.  These audiometric findings equate to a Level III hearing loss in the left ear.  Combining a left ear Level III hearing loss, with the then non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The Board has additionally considered the Veteran's February 2016 audiological testing under the exceptional patters of hearing loss.  See 38 C.F.R. § 4.86.  Based upon the Veteran's left ear pure tone hearing thresholds, the Board assigned a higher Roman numeral designation from Table IVA.  Under this application, the Veteran's left ear hearing loss disability would be assigned a Level V hearing loss.  However, combining a Level V hearing loss, with the then non-service connected Level I right ear hearing loss, still results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

During the February 2016 VA examination, the Veteran did not report any additional functional effects of his hearing loss.  Rather, the examiner noted the Veteran described being able to hear well when he wears his hearing aids. 

A review of the Veteran's treatment records do not reveal any additional audiological testing for the period May 28, 2010 through April 18, 2016.  Furthermore, a review of the Veteran's reported symptomatology during this period does not reveal any suggesting that the Veteran ever reported his left ear hearing loss disability rendered him unemployable.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, based upon a review of the evidence the Board finds the Veteran is not entitled to a compensable evaluation for his left ear hearing loss disability for the period May 28, 2010 through April 18, 2016.   


ii.  Entitlement to an initial compensable rating for a bilateral hearing loss disability beginning on and after April 18, 2016: 

The Veteran was awarded service connection for a right ear hearing loss disability effective April 18, 2016.  Therefore, beginning on and after April 18, 2016, the Veteran was service connected for a bilateral hearing loss disability.

As an initial matter, the Board observes that the Veteran has not been afforded a VA examination with audiological testing since April 18, 2016.  However, the evidentiary record does contain audiological testing from a February 2016 VA examination.  Since the date of this February 2016 examination, the Veteran has not alleged his bilateral hearing loss has become worse.  Rather, the February 2016 VA examiner noted the Veteran described being able to hear well when he wears his hearing aids.  Therefore, the Board will use the results of this February 2016 VA examination to determine whether the Veteran is entitled to an initial compensable rating for a bilateral hearing loss disability beginning on and after April 18, 2016. 

The results of the February 2016 VA audiometric testing are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
30
25
36.25
LEFT
60
60
60
80
65

The average pure tone threshold in the Veteran's right ear was approximately 36 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 65 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 96 percent score in his right ear, and a 90 percent score in his left ear.  These audiometric findings equate to Level I hearing loss in the right ear, and Level III hearing loss in the left ear, which result results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Furthermore, even considering the February 2016 audiological testing results under the exceptional patter of hearing loss, the Veteran's bilateral hearing loss would continue to result in the assignment of a non-compensable rating.  As explained above, based upon the Veteran's left ear pure tone hearing thresholds, the Board assigned a higher Roman numeral designation from Table IVA.  Under this application, the Veteran's left ear hearing loss disability would be assigned a Level V hearing loss.  However, combining a Level V hearing loss, with the Level I right ear hearing loss, still results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

	iii.  Entitlement to an extraschedular evaluation: 

The Board has also considered whether the Veteran is entitled to an extraschedular rating.  However, the Board does not find any evidence which would suggest the Veteran is entitled to an extraschedular evaluation for a left ear hearing loss disability prior to April 18, 2016, or for a bilateral hearing loss disability beginning on and after April 18, 2016.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the Veteran's hearing loss disability, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids." Id. at 17,296.  The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids." Id.  The VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting." Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environment.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *4-5 (Vet. App. Mar. 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's reported symptom of difficulty hearing and understanding speech in the presence of background or environmental noise, is a symptom contemplated in the current schedular rating criteria.  The Board additionally finds that the Veteran does not experience any additional symptom not contemplated by the Rating Schedule, such as dizziness, vertigo, or ear pain.  

During his July 2010 VA examination, the Veteran specifically denied any symptoms of ringing in his ears and/or dizziness.  The Veteran did report symptoms of fullness within his left ear.  Although this particular symptom is not described by the applicable rating criteria, the Board finds that this symptom alone does not warrant the assignment of an extraschedular evaluation.  As discussed above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on the individual's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  The rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

Finally, the Board notes that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Entitlement to a Temporary Total Rating Based on need for Convalescence: 

The Veteran additionally seeks entitlement to a temporary total disability rating for a period of convalescence following his August 26, 2010 left ear left ear tympanomastoidectomy without ossicular chain reconstruction surgery.  

Temporary total disability ratings for convalescence are governed by 38 C.F.R. § 4.30.  Under this regulation, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a) (Effective as to outpatient surgery March 1, 1989). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The termination of these total ratings will not be subject to 38 C.F.R. § 3.105(e).  Such total rating will be followed by appropriate schedular evaluations.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.

That being the relevant law to the Veteran's claim for entitlement, the Board observes that the AOJ has previously denied the Veteran's claim, finding that the August 2010 surgery was for a non-service connected disability.  The AOJ found the Veteran's August 26, 2010 surgery for a left tympanomastoidectomy without ossicular chain reconstruction was for a "chronic left ear disease," and not for the Veteran's service connected left ear hearing loss disability.  However, the Board finds that this August 2010 surgery was in fact for treatment of a service-connected disability.  Closer review of the Veteran's pre and post-operative records indicates he complained of symptoms of hearing loss, and these symptoms were cited as necessitating the August 2010 surgery.  Therefore, considering the totality of symptoms alleged and resolving reasonable doubt in the Veteran's favor, the Board finds the August 2010 surgery was for treatment of the Veteran's service-connected left ear hearing loss disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

However, after reviewing the Veteran's medical records, the Board finds the Veteran is not entitled to an award of a temporary total disability evaluation for his left ear hearing loss disability.  Specifically, the Board finds there is no evidence which suggests the Veteran was required to convalesce for any period of time following his August 2010 left ear tympanomastoidectomy.

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran's medical records indicate that the left ear tympanomastoidectomy surgery was performed on August 26, 2010.  Following his surgery, which was completed without any complications, the Veteran was discharged home and given follow-up instructions.  The discharge examination did not suggest the Veteran was experiencing any significant side-effects from his surgery, and phone calls made to the Veteran during the subsequent 24 hour monitoring period were absent any complaints of symptoms or complications.  The Veteran returned for a post-operative physical examination in September 2010.  At this time, the Veteran reported no side-effects or complications for him surgery, and a physical examination of the left ear reported he was healing "very well."  The only complaint the Veteran reported were symptoms of difficulty hearing others and speech. 

Therefore, both the lay and medical evidence do not suggest that the Veteran was required to convalesce by a healthcare provider following his left ear tympanomastoidectomy.  Additionally, neither the lay nor clinical evidence of record suggest that the Veteran experienced any severe postoperative residual symptoms, or that his condition necessitated house confinement or the continued use of a wheelchair or crutches or a cast.  

As such, entitlement to a temporary total convalescence rating for the Veteran's August 26, 2010 left ear tympanomastoidectomy without ossicular chain reconstruction surgery is denied. 


ORDER

Entitlement to a compensable rating for a left ear hearing loss disability prior to April 18, 2016 denied. 

Entitlement to an initial compensable rating for a bilateral hearing loss disability beginning on and after April 18, 2016 is denied.  

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with a service-connected disability is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


